FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofSeptember 2009 Commission File Number 000-31102 LPBP INC. (Translation of registrant's name into English) 2810 Matheson Blvd. E. Suite 500 Mississauga, Ontario Canada L4W 4X7 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.
